ORDER
PER CURIAM.
Defendant, Larry Hopkins, was convicted, after a jury trial, of murder in the first degree and armed criminal action. This court affirmed his convictions. State v. *105Hopkins, 978 S.W.2d 778 (Mo.App. E.D.1998).
Defendant appeals from the trial court’s judgment denying his Rule 29.15 motion for post-conviction relief after a evidentia-ry hearing. The trial court’s findings are not clearly erroneous; no error of law appears. An opinion would have no prece-dential value.
The judgment is affirmed. Rule 84.16(b).